Citation Nr: 9935670	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased evaluation for a liver 
disability, rated 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
December 1945.  An appeal has been taken from a July 1994 
rating action by the Department of Veterans Affairs (VA) 
Regional Office Detroit, Michigan, which denied entitlement 
to service connection for prostate cancer and which confirmed 
and continued a 30 percent evaluation for the veteran's liver 
disability, classified as chronic active hepatitis C with 
cirrhosis.  The case was initially before the Board of 
Veterans' Appeals (Board) in August 1997 when it was remanded 
for further action.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his claim for 
an increased rating for the liver disability has been 
obtained by the regional office.  

2.  Prostate cancer was not present during the veteran's 
period of active military service.  That condition was 
initially medically demonstrated many years following the 
veteran's release from active duty.  

3.  There is no medical evidence of record to establish that 
the veteran's prostate cancer was either caused by or 
worsened by his service-connected liver disability.  

4.  The veteran's liver condition is manifested by mild right 
lower quadrant tenderness and complaints of weakness, fatigue 
and depression.

5.  The evidence establishes that the veteran's liver 
condition has resulted in no more than minimal liver damage.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for prostate cancer.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (1999).  

2.  An evaluation in excess of 30 percent for the veteran's 
liver disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of the claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  For the reasons set forth below, the Board finds that 
the claim for service connection for prostate cancer is not 
well grounded.  The Board finds that the claim for an 
increased rating for the kidney disability is well grounded.  

I.  The Claim for Service Connection for Prostate Cancer.

The veteran's service medical record do not reflect the 
presence of prostate cancer.  

The veteran was examined by the VA on a number of occasions 
from February 1950 to October 1991 when prostate cancer was 
not demonstrated.  

In October 1993 the veteran submitted a claim for an 
increased rating for his service-connected liver condition.  
He also requested service connection for prostate cancer.  

Private medical records were later received reflecting that 
the veteran was treated for prostate cancer in early 1993.  

When the veteran was examined by the VA in March 1994 it was 
indicated that he had been treated with Alpha-Interferon for 
hepatitis C and that he had also been given radiation therapy 
for prostate cancer.

During the course of a hearing conducted at the regional 
office in August 1995 the veteran indicated that from April 
to July 1991 he had received 42 shots of Alpha-Interferon.  
He related that in February 1993 prostate cancer had been 
discovered and from April to June 1993 he had had 38 
radiation treatments for that condition.  

The veteran was again examined by the VA in September 1995.  
Various findings were made regarding the liver and abdomen 
and laboratory studies were conducted.  The examiner 
indicated that prostate adenocarcinoma had nothing to do with 
hepatitis or cirrhosis.  

The veteran was afforded a VA genitourinary examination in 
October 1997.  It was noted that he had a history of prostate 
cancer discovered in February 1993 with a prostate-specific 
antigen (PSA) reading of 4.6 (elevated) and a clinical stage 
B1.  He was considered a high risk for a radical 
prostatectomy because of his liver disease.  He had 
accordingly undergone radiation therapy that had been 
completed in June 1993.  He currently suffered from urinary 
frequency which he attributed to the radiation therapy.  His 
most recent PSA reading in September 1997 was 0.9 (normal).  
There was urgency but no incontinence.  There had been no 
recurrent urinary tract infections.  The prostate was small 
and almost nonpalpable.  There were normal rectal walls.  The 
diagnosis was clinically localized prostate cancer, status 
post radiation therapy. 

The examiner commented that radiation therapy was considered 
a viable and acceptable option for treatment of prostate 
cancer.  The decisions made in 1993 seemed to be appropriate 
and the prostate cancer seemed to be under control at the 
current time.  The hepatitis C had limited the veteran's 
options for prostate cancer treatment but he still received 
appropriate treatment.  The examiner further commented that 
the veteran had no excess disability due to his treatment for 
prostate cancer that was related to his liver problem. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and a malignancy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, as indicated previously, the veteran's service 
medical records do not reflect the presence of prostate 
cancer.  That condition was initially medically demonstrated 
many years following the veteran's separation from military 
service.  Thus, service connection for prostate cancer would 
not be warranted either on a direct basis or under the 
presumptive provisions of the law.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has maintained that his physician had initially 
wanted to perform surgery for his prostate cancer but that 
the surgery could not be performed due to his liver disease.  
It was accordingly decided to treat the prostate cancer with 
radiation treatment.  Thus, the veteran is apparently 
asserting that the prostate cancer was worsened as a result 
of his service-connected liver disease.  

The Board notes that in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995), the United States Court of Appeals for 
Veterans Claims concluded that, "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."

In this case, the veteran has not presented any independent, 
objective evidence indicating that his prostate cancer was 
made worse as a result of his service-connected liver 
disease.  To the contrary, when he was afforded the VA 
genitourinary examination in October 1997 the examiner 
expressed an opinion that he had no excess disability due to 
his treatment for prostate cancer that was related to his 
liver problem.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, as noted 
previously, the veteran has not submitted any medical opinion 
or authority in support of his claim for service connection 
for prostate cancer.  The evidence now of record does not 
show that the prostate cancer is related in any manner to the 
liver disease or that the liver disease aggravated his 
prostate cancer.  Thus, the veteran's claim for service 
connection for prostate cancer may not be considered well 
grounded.  Since the claim is not well grounded it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for prostate cancer on 
a ground different from that of the regional office; that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the regional office afforded the 
veteran greater consideration than the claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim is well 
grounded would be pointless and in light of the law cited 
above would not result in a determination favorable to the 
appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit a well-grounded claim, the veteran would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between his service-connected 
liver disease and his prostate cancer or that the liver 
disease aggravated the prostate cancer.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

II.  The Claim for an Increased Evaluation
for a Liver Disability, Rated 30 Percent Disabling.  

In March 1988 the veteran submitted his initial claim for 
service connection for hepatitis.  

When the veteran was examined by the VA in May 1988 it was 
noted that he had a history of hepatitis.  The hepatitis was 
non-A, non-B hepatitis.  Currently, the SGOT was slightly 
elevated.  

In a July 1988 rating action service connection was denied 
for hepatitis.  

In an August 1990 statement Stuart C. Gordon, M.D., indicated 
that the veteran's past medical history dated back to 1944 
during the war and at that time he underwent kidney surgery 
and received several units of blood.  Dr. Gordon stated that 
the veteran undoubtedly contracted post transfusion Type C 
hepatitis as a result of the blood transfusions received in 
1944.  

In an October 1990 rating action the regional office again 
denied entitlement to service connection for hepatitis.  The 
veteran appealed from that decision.

The veteran testified at a hearing at the regional office in 
March 1991.  He related that hepatitis had been found after 
service in 1968.

The regional office later received a February 1991 statement 
by Eugene A. Gelzayd, M.D., indicating that the veteran had 
chronic aggressive hepatitis with chronic active liver 
disease of long-standing duration probably following a blood 
transfusion incurred in the Army during the course of duty.  
He stated he believed the veteran's liver studies had waxed 
and waned but were never normal.  He believed that the 
veteran should receive a course of Interferon therapy for at 
least six months.  

In August 1991 the regional office hearing officer determined 
that service connection should be granted for the veteran's 
hepatitis residuals.  

In a September 1991 rating action service connection was 
granted for hepatitis C with chronic liver disease, rated 
noncompensable.  

The veteran was afforded a VA examination in October 1991.  
On examination there was no tenderness and the liver was not 
felt.  Laboratory studies revealed an elevated SGOT.  The 
diagnosis was chronic active hepatitis C with cirrhosis.

In a December 1991 rating action evaluation for the veteran's 
liver disability was increased to 30 percent effective from 
September 28, 1990.

In October 1993 the veteran submitted a claim for an 
increased rating for the liver disability.

The veteran submitted a September 1993 statement by 
Dr. Gelzayd reflecting that the veteran had chronic 
hepatitis C virus and probably early cirrhosis.  

The veteran was afforded a VA gastrointestinal examination in 
March 1994.  The abdomen was soft and there was no 
hepatosplenomegaly or ascites.  There was no tenderness in 
the abdomen.  There was no swelling or pain involving the 
joints.  There was no edema of the feet.  His current weight 
was 175 pounds.  There was no anemia.  There was no history 
of vomiting, hematemesis or abdominal pain.  Laboratory 
studies showed an SGOT of 204.  The final diagnoses included 
hepatitis C, by history, treated with Alpha-Interferon. 

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in November 1991 
and laboratory studies showed an SGOT of 240.  He had self-
administered 42 shots of Interferon from April to July 1991 
under the guidance of his doctor and a VA physician.  He 
currently was very weak and laid around all the time.  He 
often had chest and lower body pains every day.  He tired 
easily and was currently exhausted.  He also felt he had 
mental problems.

In an April 1995 statement Dr. Gelzayd stated that the 
veteran had been a patient of his for many years.  The 
veteran had chronic hepatitis C virus and as a result had 
developed cirrhosis of the liver which had been debilitating 
for him at times.  Other medical problems included impaired 
vision and a pacemaker placement.  He had also been diagnosed 
with prostate cancer and had been treated nonsurgically with 
radiation treatment.  He stated that the veteran was slightly 
malnourished which was probably a result of his chronic 
illnesses.  Medical therapy for chronic hepatitis C virus had 
been offered in 1991 by using Alpha-Interferon at three 
million units three times a week which unfortunately was 
unsuccessful.  The veteran had complained of decreased energy 
since initiating that therapy.  His activity level was 
minimal and he could not lift heavy objects.

The veteran was again afforded a VA gastrointestinal 
examination in September 1995.  The liver was 2 centimeters 
below the coastal sternal border.  His abdomen was obese and 
soft and there was pain on palpation.  SGPT was 284.  AST was 
168.  The final diagnoses included chronic active hepatitis C 
with cirrhosis.

The veteran was afforded a VA examination in October 1997.  
He reported episodic abdominal pain and weakness, fatigue and 
depression.  It was indicated that there were no ascites.  
There had been no weight gain or loss and no hematemesis or 
melena.  There was mild right lower quadrant tenderness.  
Muscle strength and wasting was normal.  Laboratory studies 
showed AST of 60, total bilirubin of .7 and albumin of 4.1.  
The examiner indicated that only the AST was minimally 
elevated.  The diagnosis was hepatitis C-induced liver 
cirrhosis.  There was no evidence of liver cell failure or 
portal hypertension.  

A 30 percent evaluation is warranted for infectious hepatitis 
manifested by minimal liver damage with associated fatigue, 
anxiety and gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent evaluation 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.  38 C.F.R. 
Part 4, Code 7345.

In this case, the veteran has complained of weakness, fatigue 
and depression as well as episodic abdominal pain.  When he 
was afforded the VA gastrointestinal examination in March 
1994 the abdomen was soft and there was no hepatosplenomegaly 
and no ascites.  At that time there was no abdominal 
tenderness and there had been only a slight weight loss in 
the previous year.  When the veteran was examined by the VA 
in October 1997 there was some right lower quadrant 
tenderness; however, it was described as mild in nature.  
Various laboratory studies were conducted and it was 
indicated that the AST was only minimally elevated.  The 
examiner commented that there was no evidence of liver cell 
failure or portal hypertension.  While he has had some 
complaints of fatigue and anxiety/depression, no therapeutic 
measures have been required since the Interferon therapy, and 
he has no complaints of, or indications of, gastric 
disturbances.  On the basis of the findings on the recent VA 
examinations, the Board is unable to conclude that the 
veteran's hepatitis C has resulted in more than minimal liver 
damage, or that his related symptoms are of the severity 
required for the 60 percent rating.  As such, the disability 
does not warrant entitlement to an evaluation in excess of 
30 percent under the provisions of Diagnostic Code 7345.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding either of the veteran's claims.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for prostate cancer is not 
established.  Entitlement to an increased evaluation for a 
liver disability, rated 30 percent disabling is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

